UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RODERICK REYES,                                                :
                                                               :
                                       Petitioner,             :   18-CV-8724 (AT) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
SUPERINTENDENT LAMANNA,
                                                               :
                                       Respondent.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Petitioner’s request to again extend his reply brief deadline.

(ECF 22). That request is GRANTED. Petitioner shall file his reply brief by February 18, 2020. Any

future request for an extension of the reply deadline must provide the reason for the request

and, if based on another hospitalization, must be accompanied by documentation providing

evidence of Petitioner’s hospitalization. Otherwise, the request may be denied.

         The Clerk of Court is respectfully requested to mail a copy of this Order to Petitioner.

         SO ORDERED.

                                                                   s/ Ona T. Wang
Dated: January 2, 2020                                                        Ona T. Wang
       New York, New York                                            United States Magistrate Judge
